DETAILED ACTION
Claims 1, 3 – 6, 10 - 20  of U.S. Application No. 16982969 filed on 09/21/2020 are presented for examination. Claims 2, 7 – 9, and 21 have been cancelled.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Regarding the drawing objection: The drawings were objected to because it did not include the reference numerical (210). Claim 5 is amended on 01/05/2022 to add the missing reference, therefore, the drawing objection is overcome.
Regarding the 102(a)(1) and 103 rejections: Applicant’s arguments with respect to claim 1  have been considered but are moot because the new ground of rejection does not rely on any reference/combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Objections
Claim 18 is objected to because of the following informalities:  the preamble reads “The method of forming a rotor…” should read “A method of forming a rotor…” since claim 18 is an independent claim.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



Claims 1, 3-4, 12-16, 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Itakura Kazuhito et al. (JPH09140103; Hereinafter, “Itakura”).
Regarding claim 1: Itakura discloses a rotor assembly (fig. 3) for a DC motor (title), the rotor assembly comprising: 
a rotor having a rotor shaft (5; fig. 1 - 3); a commutator (1; fig. 1 - 2) mounted to the rotor shaft (5); and 
a varistor (the ring-shaped varistor 3) connected to the commutator (1; Fig.1 - 2) via an electrically-conductive solderless fixing means (conductive adhesive 7), 
wherein the electrically-conductive solderless fixing means (7) comprises electrically-conductive adhesive (7 is a conductive adhesive), 
wherein the varistor (3) is provided as a looped element (“looped” is understood and interpreted as annular, i.e. ring shaped) sleeved on (the varistor 3 surrounds the commutator 1 as seen in fig. 1; the Examiner notes that the word sleeved does not necessarily mean a tight fit on the commutator, since for example, a sleeve on an arm could be loosely fitting around the arm) the commutator (1), and the commutator (1) extends through the varistor (3; fig. 1 - 2).

    PNG
    media_image1.png
    497
    811
    media_image1.png
    Greyscale

Regarding claim 3/1: Itakura discloses the limitations of claim 1 and further discloses that the electrically-conductive adhesive (7) comprises a metallic conductive component (silver).
Regarding claim 4/3/1: Itakura discloses the limitations of claim 3 and further discloses that the metallic conductive component (7) comprises silver and/or nickel (silver).
Regarding claim 12/1: Itakura discloses the limitations of claim 1 and further discloses that the electrically- conductive solderless fixing means (7) bridges an air gap (the axial gap between the riser 1A and the varistor 3) between the commutator (1 and its riser 1A) and the varistor (3; see fig. 1 – 2).
Regarding claim 13/1: Itakura discloses the limitations of claim 1 and further discloses that a support element (riser 1A) mounted at or adjacent to the commutator (1A extends radially out of commutation 1), the support element (1A) positioning the varistor (3) in axial and circumferential direction (fig. 1 – 2) of the rotor shaft (5) and providing a mounting surface for the electrically-conductive solderless fixing means (7).
Regarding claim 14/1: Itakura discloses the limitations of claim 1 and further discloses that the electrically- conductive solderless fixing means (7) comprises a flowable fixing material (Epoxy resin-silver; epoxies are known and commercially available as liquids).
Regarding claim 15/1: Itakura discloses the limitations of claim 1 and further discloses that the electrically- conductive solderless fixing means (7) comprises a curable material (silver- epoxy resin).
Regarding claim 16/1: Itakura discloses the limitations of claim 1 and further discloses that the electrically- conductive solderless fixing means (7) comprises a non-reversibly-applicable fixing means (Epoxy which is generally known to be solid when cured and not reversible).
Regarding claim 18: Itakura discloses the method of forming a rotor assembly (shown in fig. 3) for a DC motor (title), the method comprising the steps of: 
a] providing a rotor (fig. 1 – 3) having a rotor shaft (5), and a commutator (1) mounted to the rotor shaft (5); 
b] providing a varistor (3) and sleeving (the varistor 3 surrounds the commutator 1 as seen in fig. 1; the Examiner notes that the word sleeved does not necessarily mean a tight fit on the commutator, since for example, a sleeve on an arm could be loosely fitting around the arm) the varistor (3) on the commutator (1), and
c] connecting the varistor (3) to the commutator (1) via an electrically-conductive solderless fixing means (7).
Claims 5 – 6, 10 are rejected under 35 U.S.C. 103 as being unpatentable over Itakura in view of Choi et al. (US 20160319165; Hereinafter, “Choi”).
Regarding claim 5/1, and 6/5/1: Itakura discloses the limitations of claim 1 but does not disclose that the electrically-conductive adhesive comprises a non-metallic conductive component. The non-metallic conductive component comprises graphite, graphene, and/or carbon nanotubes.
Choi discloses an electrically-conductive adhesive (20) comprises a non-metallic conductive component (nickel coated graphite; para [0036]); the non- metallic conductive component comprises graphite (nickel coated graphite; para [0036]), graphene, and/or carbon nanotubes.
Therefore, it would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention to have configured the electrically-conductive adhesive of Itakura to have electrically-conductive adhesive that comprises a non-metallic conductive component; the non- metallic conductive component comprises graphite, graphene, and/or carbon nanotubes as disclose by 
Regarding claim 10/6/5/1: Itakura in view of Choi discloses the limitations of claim 6 and Itakura further discloses that a plurality of electrodes (the parts of the varistor 3 having the conductive adhesive 7, and in electrical contact with the commutator segments of commutator 1) of the varistor (3) are provided on a rotor-facing surface of the varistor (fig. 1-3).
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Itakura in view of Choi et al. as applied to claim 6 above and in further view of Law Lucux (GB 2389242; hereinafter, “Law”).
Regarding claim 11/6/5/1: Itakura in view of Choi discloses the limitations of claim 6 but does not discloses that the plurality of electrodes of the varistor are provided on an opposite surface to a rotor-facing surface of the varistor.
Law discloses a plurality of electrodes (24) of the varistor (varistor holding substrate 23, 25) are provided on an opposite surface to a rotor-facing surface (fig. 1) of the varistor (23, 25).
Therefore, it would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention to have reoriented the varistor o the motor of Itakura in view of Choi to be provided on an opposite surface to a rotor-facing surface of the varistor as disclose by Law to ease the maintenance of the motor should issues arises.
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Itakura in view of Ota Shigeki (JP 2008206347; Hereinafter, “Ota”).
Regarding claim 17/1: Itakura disclose the limitations of claim 1 but does not disclose that a DC motor comprising a stator, at least one brush, and a rotor assembly.
Ota discloses a DC motor (16) comprising a stator (21, 22), at least one brush (30), and a rotor assembly (26).
Therefore, it would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention to have provided the DC motor of Itakura with a stator, at least one brush, and a rotor assembly as disclosed by Ota since the stator and the brushes are essential for the operation of the motor, without them, the rotor is immovable.
Claims 19 - 20 are rejected under 35 U.S.C. 103 as being unpatentable over Itakura in view of Bluem Gregory (WO 9743352; hereinafter, “Gregory”).
Regarding claim 19/18, and 20/19/18: Itakura discloses the limitations of claim 18 but does not disclose that the electrically-conductive solderless fixing means is provided as an electrically-conductive adhesive, the electrically-conductive adhesive being applied using any one of: dispensing the electrically-conductive adhesive via an adhesive dispenser; screen printing of the electrically-conductive adhesive; 3D printing of the electrically-conductive adhesive; air spraying of the electrically-conductive adhesive; wet dipping of the varistor and/or commutator into the electrically-conductive adhesive; and tape casting of the electrically-conductive adhesive, the electrically-conductive adhesive is cured using any one of: addition curing; heat curing; radiation curing; anaerobic curing; and moisture curing.
Gregory discloses electrically-conductive adhesive, the electrically-conductive adhesive being applied using screen printing (abstract) of the electrically-conductive adhesive, the electrically-conductive adhesive is cured using heat curing (abstract).

    PNG
    media_image2.png
    286
    838
    media_image2.png
    Greyscale

Therefore, it would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention to have applied the conductive adhesive to manufacture the motor of Itakura using screen printing and also to have used heat curing to cure the conductive adhesive as disclosed by Gregory to since such methods are known for its reliability, and precision.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AHMED ELNAKIB whose telephone number is (571)270-0638. The examiner can normally be reached 8:00AM-4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tulsidas Patel can be reached on 571 272 2098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AHMED ELNAKIB/           Primary Examiner, 
Art Unit 2832